DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Mitsutoshi ((EP-2,210,661 A2), Schutte et al. (US Patent No. 3,898,043) and Pfaffelhuber et al. (US 2004/0047794 A1) disclose the claimed reactor for producing trichlorosilane except for the header is made of a corrosion-resistant material that is Hastelloy C276, Hastelloy C22, or Iconel 600. Although Pfaffelhuber indicates Iconel 617, Iconel 625, Alloy 59, and MITSUBISHI ALLOY T21 as examples (Paragraph [0014]), Pfaffelhuber does not indicate Hastelloy C276, Hastelloy C22, or Iconel 600 as claimed. Pfaffelhuber states Hastelloy C276 is not a material to be used according to the invention but was examined for comparison only (Paragraph [0041]). Also, Felix (US Patent No. 5,565,393) reference discloses corrosion resistant equipment for manufacturing highly fluorinated alkanes wherein Hastelloy C-276 being used as intermediate layer (Figures 1 and 2, numerals 12 and 22 and Examples 1-10, corrosion rates of Hastelloy C-276 is higher than Hastelloy B-2). There is no motivation/suggestion to modify the teachings above to come up with the claimed corrosion-resistant materials of Hastelloy C276, Hastelloy C22, or Iconel 600.
Claims 3-5 directly depend on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774